Carleton, J.,

delivered the opinion of the court.
The plaintiff'obtained an order for the seizure and sale of a lot of ground sold to the defendant, who failed to pay the price at the time stipulated by his contract. During his possession, the vendee built a house on the premises, of materials furnished by J. F. Miller.’ .While the proceeds of sale were yet in the hands of the sheriff, Miller intervened, and claimed the value of these materials as a privileged debt. The court below decreed in his favor, and the plaintiff appealed.
The case was submitted to this court without argument or brief on either side.
We have carefully examined the record, and are unable to perceive any error in the judgment of the District Court. Louisiana Code, articles 3234-5-6, and 3216.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.